Citation Nr: 1114386	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to August 8, 2007.  

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 70 percent disabling on and after August 8, 2007.  

3.  Entitlement to an increased rating for status post sternoclavicular separation, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from August 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Seattle, Washington, Regional Office (RO).  Jurisdiction rests with the Albuquerque, New Mexico RO.  


FINDINGS OF FACT

1.  Prior to July 11, 2007, PTSD was manifested by suicidal ideations, inability to work, signs of hygiene neglect, depression, diminished interest in relationships, emotional detachment, difficulty sleeping, intrusive thoughts, nightmares, outbursts of anger, difficulty concentrating, and anxiety with panic. 

2.  PTSD is manifested by total occupational and social impairment due to PTSD signs and symptoms to include the inability to be around people or sustain concentration, insomnia, hopelessness with intermittent suicidal ideation and severe depression.

3.  Status post sternoclavicular separation is manifested by right shoulder flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  There is no functional impairment.


CONCLUSIONS OF LAW

1.  Prior to July 11, 2007, PTSD was 70 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2010).

2.  On and after July 11, 2007, PTSD is 100 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2010).

3.  The criteria for a compensable rating for status post sternoclavicular separation have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letters dated in February 2005, September 2005 and September 2009.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that throughout this appeal the appellant's PTSD has significantly changed and that a staged rating is warranted.  We also conclude that the appellant's status post sternoclavicular separation has not significantly changed and that a uniform rating is warranted.  

PTSD

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

PTSD prior to August 8, 2007

The appellant has appealed the denial of a rating higher than 50 percent disabling for PTSD prior to August 8, 2007.  The 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity.  To warrant a higher rating the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.7.  

Initially, we note that the appellant filed a claim for an increase for PTSD on December 4, 2004.  His claim was denied in a January 2006 rating decision.  However, in an October 2009 rating decision, the AOJ granted the appellant's claim.  The evaluation for PTSD was increased from 50 percent disabling to 70 percent disabling, effective August 8, 2007.  In the October 2009 rating decision, it was stated that since August 8, 2007 the appellant received treatment for his PTSD symptoms to include social isolation, irritability, depression, anxiety and suicidal ideation.  It was also stated that he had a GAF score of 50.  After review of the record, the Board concludes that the rating and effective date assigned by the AOJ are not supported by the record.  However, based on the evidence presented below, we find that a rating of 70 percent disabling is warranted, effective from December 4, 2004, the date of the appellant's claim, until July 11, 2007.  

Here, the evidence shows that in the October 2005 VA examination, the appellant reported that he continued to suffer from loss of sleep, violent dreams and depression.  It was noted that due to physical pain and the PTSD symptoms, the appellant was unable to work and lived a marginal existence.  The examiner related that since his mental condition developed, the appellant had major changes in his daily activities to include the inability to hold a job or be effective in relationship with others since his return from Vietnam.  He lived as recluse for many years on the family farm.  It was noted that the appellant was married.  Examination revealed orientation was within normal limits, behavior was appropriate, speech was within normal limits, thought process was appropriate, judgment not impaired, abstract thinking was normal, memory within normal limits and communication was within normal limits.  Affect and mood were abnormal with flattened affect.  Appearance and hygiene were not appropriate and there were signs of neglect.  Panic attacks were absence and there was no history of delusions.  There was no history of hallucinations and obsessional rituals were absent.  Suicidal and homicidal ideations were also absent.  

Problems with significant others relating to them, illness of wife, lack of contact with son, problems getting along with others socially, occupational problems due to PTSD and back problems, economic problems and problems with the legal system were noted.  A GAF score of 55 was assigned.  The examiner noted that the appellant was unable to establish and maintain effective work and social relationships because he continued to have back pain as well as ongoing PTSD symptoms.  It was noted that problems with authority make it impossible for the appellant to work and he has difficulty understanding commands.  The appellant appeared to pose no threat of persistent danger or injury to self or others.  

In May 2007, the appellant stated that he was not employable in his present physical, emotional and mental state.  He reported having regular suicidal/homicidal ideation, intermittent illogical and irrelevant speech, and continuous depression.  He reported a severe impact on his daily activities to include him not leaving his bed except to toilet.  He stated that during such episodes he does not brush his teeth, shower, comb his hair, etc.  According to the appellant, his wife says he has a foul mood with great explosions of cursing.  He stated that he neglects his personal hygiene until his wife nags and complains.  The appellant reported having minimal family relationships and that he knows at times his wife is at the end.  He related that he could not imagine any public work environment where his behavior would not create a problem.  The appellant stated that he was unable to control his temper, had anger problems and survived because his wife handled his daily affairs.  

In July 2007, the appellant reported having nightmares and he endorsed flashbacks and anxiety with panic.  He reported feeling emotionally detached from his family and had diminished interest in most activities that he used to enjoy.  He also had a restricted range of affect.  It was noted that he had difficulty sleeping, outbursts of anger, and hypervigilance.  The appellant reported that he "gets tired of life."  He had not actively attempted suicide but he went without eating for extended periods of time.  He reported having a close relationship with his mother but stated that he had no relationship with either of his brothers as an adult.  The appellant reported no contact with his son from his first marriage but a close relationship with his two stepdaughters.  He had not worked since 1971 and even then he only did summer work.  

Examination revealed he was appropriately groomed.  His mood was anxious, speech normal, thought process coherent, insight fair, judgment fair and memory good for recent events.  He was also oriented times three.  He was without hallucinations, delusions, obsessions, and/or homicidal or suicidal ideations.  He endorsed symptoms of diminished interest in his relationship, emotional detachment, difficulty sleeping, intrusive thoughts, nightmares, outbursts of anger, difficulty concentrating, and anxiety with panic. A GAF score of 50 was assigned.   

Based on the evidence presented, the Board finds that a rating of 70 percent disabling for PTSD is warranted for this period of time.  We find that the appellant's symptoms were more characteristic of a disability picture that was contemplated by a 70 percent rating than that contemplated by a 50 percent rating under Diagnostic Code 9411 from December 4, 2004 to July 11, 2007.  A majority of the type of criteria contemplated for a 70 percent rating under Code 9411 had been demonstrated during this time frame.  

During this period in time, the appellant had suicidal ideations, diminished interest in his relationship, emotional detachment, difficulty sleeping, intrusive thoughts, nightmares, outbursts of anger, and difficulty concentrating.  He also displayed signs of hygiene neglect.  The appellant also related during this time that he had intermittent illogical and irrelevant speech, and continuous depression.  Although the appellant was married, he reported having minimal family relationships.  He had no contact with his son and/or siblings but reported a close relationship with his mother and stepdaughters.  We also note that the October 2005 VA examiner found that due to physical pain and the PTSD symptoms the appellant was unable to work and lived a marginal existence.  The examiner related that since his mental condition developed the appellant had major changes in his daily activities to include the inability to hold a job or be effective in relationship with others.  These findings justify a rating of 70 percent disabling.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the appellant's GAF scores were 55 and 50.  A GAF score of 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  In the view of the Board, the GAF scores are consistent with the appellant's PTSD symptomatology and the assignment of a 70 percent rating.  

Although we find that a 70 percent rating is warranted, we note that there is no showing of total occupational and social impairment during this period of time to warrant a 100 percent rating.  In this regard, we note that appellant remained married and reported a close relationship with his mother and stepchildren.  We acknowledge that in May 2007 the appellant reported having regular suicidal/homicidal ideation, intermittent illogical and irrelevant speech, and continuous depression.  However, he was without suicidal ideations in October 2005 and in July 2007 he was without hallucinations, delusions, obsessions, and/or homicidal or suicidal ideations.  We also note that, during the applicable time period, examinations showed that his thought process was coherent, insight fair, judgment fair and memory good for recent events.  He was also oriented times three.  We also acknowledge that it was found that because of physical pain and the PTSD symptoms the appellant was unable to work and lived a marginal existence, and that he was unable to establish and maintain effective work and social relationships because he continued to have back pain as well as ongoing PTSD symptoms.  However, we find that his overall disability picture meets the criteria for a 70 percent rating during this period of time as there was no showing of total occupational and social impairment.   

In short, from December 4, 2004 to July 11, 2007, the appellant's symptoms were more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  For all the reasons set forth above, a 70 percent rating for PTSD from December 4, 2004 to July 11, 2007 is warranted. 

PTSD on and after July 11, 2007 

The appellant has appealed the assigtnment of a 70 percent rating for PTSD.  The 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  To warrant a higher rating the evidence must show total occupational and social impairment.  See 38 C.F.R. § 4.7.

In November 2008, the appellant expressed that his life was worthless and he endorsed symptoms of depression, hopeless and passively suicidal ideation.  In March 2009, it was noted that while the appellant and his wife spent a lot of time together, they did not spend a lot of quality time together.  A GAF score of 41 was assigned.  In May 2009, the appellant appeared casually dressed and adequately groomed.  His affect was constricted consistent with depressed mood, thought processes were linear, and speech rate normal.  There were no abnormal movements observed and no evidence of thought disorder.  The appellant demonstrated extremely negative cognitive filter and tendency to bring up past problems as barriers to behavioral change.  A GAF score of 39 was assigned.  

The appellant related in May 2009 that his depression and PTSD interfered with his quality of life.  He stated that he was not sleeping well due to nightmares about combat.  He was dressed neatly and had normal rate of speech and good eye contact.  His mood was depressed with congruent affect and thought process was logical yet unclear of how an admission would change things for him.  Insight and judgment were fair.  The examiner stated that the appellant was not at risk for self or harm to others at that time and he agreed to return if suicidal ideation occurs.  

The appellant was afforded a VA compensation and pension examination in October 2009.  During this examination, the appellant presented with a long beard and he looked like he may have neglected his personal needs fairly often.  It was noted that he was close with his wife but they had to live apart as she was in the hospital at that time.  He denied other social relationships.  It was noted that he lived alone and was socially isolated.  Although he drove, he related that he felt like he probably should not because he dissociated mentally.  The appellant also reported that he slept with a knife.  

Examination revealed his general appearance was disheveled, his speech was hesitant, attitude cooperative, affect appropriate, mood anxious/depressed and he was oriented to person, time and place.  His thought process was unremarkable and he was without delusions, hallucinations, inappropriate behavior or obsessive behavior.  He understood the outcome of behavior and understood that he had a problem.  He was of average intelligence and with attention disturbance (short attention span and easily distracted).  Although he was without homicidal ideation, there were suicidal thoughts but no current intent.  He was noted to not be violent but got angry.  It was noted that he was able to maintain minimum hygiene and that he was too depressed and hopeless to enjoy any recreational activity.  PTSD symptoms were shown to include persistent reexperiencing, avoidance, and increased arousal.  

A GAF score of 42 was assigned.  The examiner stated that the appellant lived a very isolated reclusive life apart from spending time with his wife of seven years who was being hospitalized for possible foot amputation.  It was noted that the appellant had never been able to hold down regular employment since returning from Vietnam in spite of training as a mechanic.  His inability to maintain employment was attributed to anger management problems, concentration difficulties and other PTSD related problems.  The examiner stated that the appellant cannot work and had significant insomnia.  The examiner related that there was total occupational and social impairment due to PTSD signs and symptoms to include the inability to be around people or sustain concentration, insomnia, hopelessness with intermittent suicidal ideation and severe depression.  

Based on a review of the evidence, the Board finds that a 100 percent evaluation for PTSD is warranted for this period of time.  In this regard, the Board notes that the evidence shows the appellant has total occupational and social impairment due to his PTSD.  During this time, the appellant expressed that his life was worthless and he endorsed symptoms of depression, hopeless and passively suicidal ideation.  During his October 2009 examination, he appeared like he neglected his personal needs fairly often.  Although he remained married, his wife was hospitalized at that time and he denied other relationships.  He lived alone and was socially isolated.  
Also, he related that he slept with a knife and that he felt like he probably should not drive because he dissociated mentally.  Although he was without homicidal ideation, there were suicidal thoughts but no current intent.  We further note that the VA examiner related that there was total occupational and social impairment due to PTSD signs and symptoms to include the inability to be around people or sustain concentration, insomnia, hopelessness with intermittent suicidal ideation and severe depression.  These findings justify a 100 percent disability rating for PTSD.  

Furthermore, the appellant has been assigned GAF scores of 39, 41 and 42.  GAF scores of 31-40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board finds that these GAF scores are consistent with the appellant's treatment records and with the 100 percent rating. 

In light of the above, the Board concludes that an evaluation higher than 70 percent disabling for PTSD is warranted, and a 100 percent evaluation is granted.

Status post sternoclavicular separation

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The appellant has appealed the continuation of a noncompensable rating for status post sternoclavicular separation.  The appellant's disability is rated under Diagnostic Code 5203.  Diagnostic Code 5203 provides for a rating of 10 percent where there is malunion of the clavicle or where there is impairment of the clavicle with nonunion without loose movement.  An impairment of the clavicle with nonunion and with loose movement is assigned a 20 percent rating.  Dislocation of the minor clavicle or scapula also warrants a 20 percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5203.

The appellant was afforded an examination in October 2005.  Constant pain without incapacitation was reported.  The right hand was noted to be the dominant hand.  There was no reported functional impairment resulting from the condition.  Range of motion of the right shoulder revealed: flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner stated that he was unable to determine without resorting to mere speculation whether pain, fatigue, weakness, lack of endurance or incoordination additionally limit the joint function in degrees.  X-rays results were within normal limits.  Right sternoclavicular separation was diagnosed.  The examiner stated that the appellant had not worked in the past 10 years and that the effect of the condition on the appellant's daily activities is episodic pain, usually he just lies around.  

In May 2007, the appellant stated that he continued to have aggravating pain from his shoulder and that such is not alleviated by over the counter pain medication.  

Despite the complaints of constant pain detailed above, the Board nevertheless finds that the appellant's disability picture is not more nearly approximated by the next-higher 10 percent evaluation under Diagnostic Code 5203.  In this regard, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Here, despite his complaints of pain which were considered by the examiner, there is no evidence of actually painful, unstable or malaligned joints, due to healed injury, to warrant the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  He had full range of motion and the examiner specifically noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Rather, the examiner noted the effect of the condition on the appellant's daily activities is episodic pain.  

We further note the appellant had numerous treatment records which are remarkably silent for limitation of motion and painful motion.  Here, we find that he does not have periarticular pathology productive of painful motion as articulated by the rating criteria.  Although we considered his reports, we find his statements inconsistent with the overall evidence.  We find that the more probative and credible evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a rating in excess of 0 percent disabling is not for application.  In sum, the credible evidence establishes that there is full, painless motion and no functional impairment.  See DeLuca.

The Board has also considered other diagnostic codes pertaining to the shoulder and arm.  However, as there is no showing of ankylosis, Diagnostic Code 5200 is not for application.  The right shoulder can be rated on the basis of limitation of motion under Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent evaluation is warranted for limitation of major or minor arm motion at shoulder level.  When there is limitation of motion midway between the side and shoulder level (between 45 and 90 degrees) a 20 percent rating is again warranted for minor arm limitation of motion, and a 30 percent rating is warranted for major arm limitation of motion. The evidence of record indicates that the appellant's range of motion, as evaluated under Diagnostic Code 5201, does not warrant a higher rating.  In this regard, the most recent examination revealed forward flexion of the right shoulder to 180 degrees and the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  As such, there is no showing of additional limitation of function such as to find disability comparable therewith under DeLuca.  Thus, the objective findings do not warrant a 10 percent rating under Diagnostic Code 5201.  There is also no showing of impairment of the left humerus, or disability comparable therewith.  Therefore, Diagnostic Code 5202 is inapplicable.  There are no other relevant diagnostic codes for consideration.

In sum, a compensable rating for status post sternoclavicular separation is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disabilities and that the manifestations of the disabilities are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

A 70 percent disabling rating for PTSD prior to August 8, 2007 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A 100 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A compensable rating for status post sternoclavicular separation is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


